Cali-ioon, J.,
delivered the opinion of the court.
A careful analysis of the bill shows that this is a suit to restrain the Gulf & Ship Island Railroad Company from taking rates of freight on cottonseed in carload lots higher than those fixed by the Railroad Commission, and to recover the penalty of |500 for each Overcharge in violation of the order of the Commission prescribing the rates for all railroad companies in the state. We do not think the bill maintainable to recover the. penalty, for the reason that a chancery court will not enforce penalties, except under very peculiar circumstances, and such as are not here presented. Section 4286 of the code does not affect the jurisdiction of courts. It merely directs resort to *761circuit and chancery courts according to the established jurisdiction of each. It would seem that it is hardly within legislative power, under our constitution, to authorize bills in chancery for the mere purpose of recovering penalties.
The bill is not maintainable, as we think, to restrain the company from charging its freight rates, not from want of power in the court, but because it does not show a violation of law by defendant, and we must presume it could not, the object of the attorney-general being simply to test the lawful authority of the Railroad Commission to supervise the company in view of the charter pf the latter. In this case we think we must take notice of defendant’s charter, by which it is empowered to charge its own rates within set limits, and while the bill avers that these are above those scheduled for all railroads by order of the Commission, it does not, and doubtless could not, aver that they are above those authorized by the charter. True, it avers that the rates are contrary to law, but this is only a conclusion, and the facts warranting the conclusion are not set out, and we must, therefore, assume that there is no charge that the rates exceeded the charter rates because they did not exceed them.
In response to the claim that the rates are illegal and unauthorized because not submitted to and approved by the commission, it is sufficient to say there is no charge that the rates were not submitted. The bill presents itself to us, as in truth it was, we suppose, solely designed as one to test the right of the Commission to fix rates for this as for other companies. In our j udgment the Railroad Commission has the right to see that appellee keeps within the limits of its chartered rights, but the bill, in our view of it, does not show that it has exceeded these rights in the matter complained of. We refer to the very able opinions in Stone v. Yazoo, etc., R. R. Co., 62 Miss., 607, and Stone v. Natchez, etc., R. R. Co., 62 Miss., 646, for the law on the subject.
Whether such charter contracts be wise legislation is not for *762the courts to say, but they must recognize and support them as they must recognize and uphold all contracts. Whether the Dartmouth College case was rightly or wrongly decided, it is so deeply imbedded at the foundations of American jurisprudence that it must remain in situ.
The question of joint tariff rates is not in the case, and we do not feel that we should now comply with the suggestion of counsel by considering and passing upon it. . What was the classification of freight of the railroad company existing at the date of the charter, and referred to in its section 19, we cannot consider. Whether this classification can or cannot affect this case, it is enough to say that it is not shown in the bill that it does or can affect it, and it is not averred that the Commission is not in possession of it, nor is any discovery of it asked for in the bill. Of course, the Commission may require and compel, through the proper courts, the same reports from defendant that it may of any other railroad company, so as to see that it conforms to its charter and to the law as modified by its charter, and the decree is not in prejudice of this right of the Commission.

Affirmed.